Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a flexible display panel comprising: a plurality of openings surrounded by the bridges and the islands, wherein areas or widths of the bridges increase towards the peripheral area, and wherein the at least one pixel rotates when the flexible display panel is stretched as instantly claimed, and in combination with the additional limitations.
Regarding claim 12, the prior art fails to teach, disclose, or suggest, either alone or in combination, a flexible display panel comprising: a plurality of openings surrounded by the bridges and the islands, wherein areas of the openings decrease toward the peripheral area, and wherein at least one of the openings includes a central portion having a first width, a first side portion at one side of the central portion and having a width larger than the first width, and a second side portion at the other side of the central portion and having a width larger than the first width as instantly claimed, and in combination with the additional limitations.
Applicant's arguments filed on November 30, 2021 have been fully considered and are deemed persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jose R Diaz/Primary Examiner, Art Unit 2815